OPINION.
A study of the above summary of facts fails to indicate wherein the employer fell short of meeting the requirements of the law. The history of the case shows that he took all necessary steps to furnish the medical service required of him. He even urged and plead with the persons who as*802sumed charge of the injured to permit of the carrying out of the arrangements which had been made. I am unable to conclude that the employer is obliged to go further. If the injured person failed to reap all the benefits which were due him under the act, it-'was the result of no dereliction of the employer, but due to the injured man’s relatives, whose action deprived him of the service the employer stood prepared to render. The injured, person must hold them responsible for any miscarriage of the terms of the Compensation law.
The.statute does not grant to an injured man the privilege of dictating to the employer what agencies shall be employed to render the necessary service. Much less, then, does it delegate to the injured’s relatives this power.
The petitioner’s attorney contends that the petitioner cannot be deprived of his full rights under the act because he could not be bound by the actions of his brother and sister. I cannot see but that this statement is equally applicable to the employer, who also could not be bound by the actions of these relatives.
■ One of the provisos of paragraph 14 of the act specifies that the employer shall not be liable for ■ any amount expended by the employe or by any third person on his behalf, unless the employer shall have refused or neglected to supply medical care, or unless the circumstances are so peculiar as shall justify in the opinion of the workmen’s compensation bureau the expenditure assumed by the employe. In the present instance the employer did not refuse nor neglect to furnish the needed service, and we fail to find anything whatever peculiar in the circumstances of this ease. Under this proviso, therefore, this employer cannot be held liable for the obligations incurred by the third party on behalf of the petitioner.
OEDEE.
' It is, therefore, on this 22d day of June, 1926, ordered tbiat 'this action be' dismissed.
W. E. Stubbs,

Deputy Commissioner of Compensation.